                                          Case 5:19-cv-01928-LHK Document 56 Filed 11/18/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     DANIEL O. RUIZ,                                  Case No. 19-CV-01928-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                        JUDGMENT
                                  14             v.

                                  15     RALPH DIAZ, et al.,
                                  16                    Defendants.

                                  17

                                  18          The Court dismissed the instant action without prejudice. Dkt. No. 54. The Clerk shall

                                  19   enter judgment and close the file.

                                  20          IT IS SO ORDERED.

                                  21   Dated: November 18, 2019                      __________________________
                                                                                     LUCY H. KOH
                                  22                                                 UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                  1
                                       Case No. 19-CV-01928-LHK
                                       JUDGMENT
